Citation Nr: 1040751	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran, through his service representative, 
waived agency of original jurisdiction (AOJ) of additional 
evidence submitted in October 2010.  The Board finds that 
additional AOJ review is not required for other evidence added to 
the record since the June 2009 supplemental statement of the case 
because that evidence is either cumulative of information 
previously considered or pertains to matters addressed in the 
favorable decision below.

The issues of entitlement to service connection for 
Parkinson's disease and entitlement to a total rating 
based on individual unemployability due to service-
connected disabilities (purportedly based on psychiatric 
disability) have been raised by the record, but have not 
been adjudicated by the AOJ.  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The evidence demonstrates the Veteran's PTSD was incurred as 
a result of an in-service stressor.

3.  Hemorrhoids are manifested by no more than a mild or moderate 
impairment.




CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

2.  The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in December 2003, January 2006, May 2006, and 
November 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in May 2006.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available record includes service treatment 
records, VA treatment and examination reports, private treatment 
and examination reports, and the statements in support of the 
claim.  Further attempts to obtain additional evidence would be 
futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Although the 
Veteran's service representative asserted that an additional VA 
examination was required to adequately assess the Veteran's 
service-connected hemorrhoid disability, there is neither 
objective nor subjective evidence of a large or thrombotic, 
irreducible, hemorrhoid with excessive redundant tissue, 
persistent bleeding with secondary anemia, or anal fissures 
indicative of a more severe disability.  The manifest symptoms as 
reported by the Veteran are not disputed by the examination 
findings and there is no indication that further medical 
evaluation or comment could substantiate the Veteran's claim as 
to this disability.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(effective before and after July 13, 2010).  Section 4.125(a) of 
38 C.F.R. incorporated the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

For PTSD claims if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court held that VA had adopted the 4th edition of the 
DSM-IV and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to trigger 
PTSD to a subjective standard requiring exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The Court further held the sufficiency of a stressor was 
now a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that a Veteran need not corroborate his actual physical proximity 
to (or firsthand experience with) and personal participation in 
rocket attacks while stationed in Vietnam.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of 
every detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather an appellant 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a psychiatric disorder.  A 
March 1970 report, however, provided a diagnosis of 
psychophysiologic distress based upon the Veteran complaints of 
diarrhea, cramps, nausea and a long-history of an upset stomach.  
Service records show the Veteran served in the Republic of 
Vietnam from January 1970 to December 1970.  Records show his 
principle duties were as a clerk typist.  Private medical billing 
records show the Veteran was treated for a nervous disorder in 
1981, 1982, and 1983.  No additional information as to this 
treatment is of record.  

In statements in support of his claim the Veteran reported 
stressor events in service including having been housed in 
Vietnam near a prisoner-of-war camp, having experienced a mortar 
attack on his base in July 1970, having worked near a graves 
registration facility where the bodies of servicemen were 
prepared for shipment home, and having visited a severely wounded 
relative in the hospital in Vietnam.  In statements submitted in 
support of the Veteran's claim his cousin, H.J.V., reported that 
the Veteran had visited him in the hospital after he was severely 
wounded in Vietnam.  He also described the circumstances of 
service in the area near the Veteran's base during their tour of 
duty.  

A December 2003 private examination report provided a diagnosis 
of chronic, delayed, severe PTSD.  The examiner indicated that in 
preparing the report, she read a four page account of the 
traumatic stressors claimed by the Veteran to have occurred in 
Vietnam and an original newsletter of the 69th Engineering 
Battalion dated July 1970 outlining various activities in which 
his unit was involved.  The examiner noted that psychological 
tests were conducted and that the Veteran presented with classic 
symptoms of service-related PTSD.  The report identified symptoms 
including difficulty completing tasks in a timely fashion, 
generalized anxiety, waves of long-term memory loss, flashbacks 
and intrusive thoughts, insomnia, overwhelming feelings of anger 
and sorrow with crying spells, withdrawal, and bouts of severe 
depression.  

A February 2004 VA examination report noted an Axis I diagnosis 
of depressive disorder.  The examiner stated the criteria for a 
diagnosis of PTSD were not met, but provided no additional 
rationale for this opinion.  Subsequent VA treatment records 
included assessments of adjustment disorder, depressive disorder, 
symptoms of PTSD, and diagnoses of depression and rule out PTSD.  
A January 2009 VA examination report briefly summarized the 
evidence of record and examination findings.  The examiner 
provided an Axis I diagnosis of bipolar affective disorder, 
depressed type, and an Axis II diagnosis of schizoid personality 
disorder.  It was noted the criteria for a diagnosis of PTSD were 
not met.  The examiner reported that none of the hallmarks in any 
category were met for a diagnosis of PTSD, but provided no 
comments as to the reported findings upon previous psychological 
testing.  No additional psychological testing was apparently 
conducted.  The examiner also stated that the Veteran's primary 
difficulty was depression which had a genetic component based 
upon his family history; however, no additional comments or 
rationale as to this opinion were provided.  

VA medical correspondence dated in August 2010 from a licensed 
clinical psychologist, noted that the Veteran had been receiving 
weekly and biweekly psychotherapy beginning on July 8, 2010.  It 
was her clinical opinion that the Veteran had PTSD due to 
multiple traumas he experienced in Vietnam, including a mortar 
attack on his barracks and seeing his cousin after he was 
wounded.  It was noted that these events resulted in his fear for 
his life and the life of another and that since then he had 
symptoms including nightmares, flashbacks, intrusive thoughts, 
avoidance of things that reminded him of the trauma, experiencing 
physical and psychological distress when reminded of the trauma, 
loss of interest in things he once enjoyed, emotional numbing 
with anger and irritability, sleep disturbance, exaggerated 
startle response, and hypervigilance.  

Based upon the evidence of record, the Board finds the evidence 
demonstrates the Veteran's PTSD was incurred as a result of an 
in-service stressor.  The record includes persuasive medical 
evidence diagnosing PTSD and establishing a link between the 
current symptoms and a verified in-service stressor.  The 
Veteran's statements as to the events he experienced in Vietnam 
are credible.  Events described by the Veteran as to a mortar 
attack on his base are consistent with the conditions and 
circumstances of his service and his statements as to having 
visited an injured relative are verified by credible supporting 
evidence.  See, e.g., 38 U.S.C.A. § 1154(a).  A December 2003 
private examiner's diagnosis of PTSD is shown to have been 
provided based upon a thorough examination of the Veteran and 
psychological testing.  The diagnosis is consistent with the 
diagnosis and opinion of the Veteran's VA treating clinical 
psychologist.  The Board further finds that the February 2004 and 
January 2009 VA examination findings are not well supported by 
adequate rationale and neither opinion is based upon additional 
psychological testing nor includes discussions addressing the 
reported December 2003 psychological test findings.  Overall, the 
medical evidence in favor of the Veteran's claim is persuasive.  
Therefore, the Board finds that entitlement to service connection 
for PTSD is warranted.

Increased Rating Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 
38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary anemia, or 
with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

In this case service medical records show the Veteran was treated 
for hemorrhoids in September 1970 and for internal hemorrhoids in 
January 1972.  The Veteran's January 1972 separation examination 
revealed a normal clinical evaluation of the anus and rectum.  
Private medical records show internal hemorrhoids were observed 
upon flexible sigmoidoscopy in February 1986.  A December 2007 
colonoscopy revealed a small polyp in the ascending colon and 
cecum.

On VA examination in February 2004 the Veteran reported that he 
had undergone surgery for hemorrhoids in 1988.  He stated that at 
times when he has to strain at stool he had bright red blood in 
the rectum.  He stated that approximately one day per week he had 
itching and occasional swelling for which he used Preparation H 
with good results.  He stated he occasionally experienced pain in 
the anal region after prolonged sitting which was a bit 
disruptive in his work as a computer operator.  Overall, his 
hemorrhoids were described as recurrent despite intervention, but 
that they were not severe and there were no plans for repeat 
surgery.  An examination revealed a few external hemorrhoids, but 
that none were engorged or bleeding.  The diagnosis was mild 
hemorrhoids.  Subsequent VA treatment records note a history of 
hemorrhoids without specific additional treatment.  

On VA examination in April 2009 the Veteran reported he had 
undergone hemorrhoidectomies in 1979 and 1986 with a gradually 
worsening of this disorder over the past ten years.  He 
complained of intermittent symptomatology generally in response 
to hard bowel movements approximately once every two months.  He 
stated that during these episodes he noticed blood spotting on 
toilet tissue and that approximately 25 percent of the time the 
spotting was accompanied by protrusion.  He estimated his pain 
during these episodes as four on a ten point scale.  He stated 
that he treated the disorder with Preparation H and that the 
symptoms gradually abated over a three to four day period.  He 
stated he also used a stool softener, but reported no other 
symptoms related to his hemorrhoid disability.  The examiner 
noted the rectal area appeared normal.  There were no signs or 
local pathology or sign tags at the time of examination.  The 
final diagnosis and conclusion was no hemorrhoid seen upon 
physical examination.  It was specifically noted that there was 
no evidence of bleeding or thrombosis, fecal incontinence, 
necessity for pads, trauma to the rectus or anus, anal 
infections, fistula in ano, fecal leakage, abnormal size of the 
cecum, anemia, fissures, rectal prolapse, or abnormal sphincter 
tone.  It was noted that the disability had no effect on 
occupation or daily activities.

Based upon the evidence of record, the Board finds the Veteran's 
service-connected hemorrhoids are manifested by no more than a 
mild or moderate disability.  Although the Veteran asserted that 
his VA examinations were inadequate, there is no probative 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue nor persistent bleeding with secondary 
anemia or fissures.  Therefore, entitlement to a compensable 
rating must be denied.  

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  The 
service-connected disorder is adequately rated under the 
available schedular criteria.  The most recent VA examination 
found the Veteran's service-connected disability had no effect on 
his occupation or daily activities.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim for an increased rating.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a compensable rating for hemorrhoids is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


